   Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 1 of 63




                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone, Plaintiﬀ(s);
                                             No. 19-CV-6150 (GJP)
                  vs.
U.S. Claims Services Inc., and Paul
Hashim, Defendant(s).




                AMENDED COMPLAINT—CLASS ACTION




                                      Andrew B. Austin, Esq.
                                      Pennsylvania Bar # 323768
                                      Attorney for Plaintiff and Proposed Class
                                      P.O. Box # 54628
                                      Philadelphia, Pennsylvania, 19148
                                      +1 (610) 656-1956
                                      austin@stackhousegroup.com
        Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 2 of 63




                                                  TABLE OF CONTENTS
INTRODUCTION                                                                                                                                 1

PARTIES                                                                                                                                      1

JURISDICTION & VENUE                                                                                                                        2

FACTS                                                                                                                                       2
Unnecessary Business of Unclaimed Property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                2
Finders Must Act as Agents for Property-Owners . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   5
Defendants Do Not Comply with the UPA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                6
Mr. DeSimone’s Unclaimed Property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           8
CLASS                                                                                                                                       10
Class Deﬁnition (¶ 55) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          10
Numerousity (¶ 56) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        10
Commonality (¶ 57) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        11
Typicality (¶ 58) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11
Adequate Representation (¶ 59) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                12
Predominance (¶¶ 60 to 65) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              12
COUNTS                                                                                                                                      13
Count #       1.   UTPCPL — Deceptive Conduct . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             13
Count #       2.   UTPCPL — Knowing Misrepresentation . . . . . . . . . . . . . . . . . . . . . . . . . .                                   16
Count #       3.   Fraud/Fraudulent Inducement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        18
Count #       4.   UTPCPL — Fraudulent Misrepresentation . . . . . . . . . . . . . . . . . . . . . . . .                                    19
JURY DEMAND                                                                                                                                 21

RELIEF                                                                                                                                      21

EXHIBITS                                                                                                                                    22
Exhibit A. Claim Agreement # 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              23
Exhibit B. Claim Agreement # 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              25
Exhibit C. Past Due Invoice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         27
Exhibit D. Final Invoice Threatening Collections . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      29
Exhibit E. Renewal Reminder and Correspondance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            31
Exhibit F. Renewal Registration Letter . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                36
Exhibit G. Emails Showing Acts by Unregistered Finders . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              38
Exhibit H. List of Registered Finders in Pennsylvania . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         42
Exhibit I. Application For Certiﬁcate Of Finder Registration . . . . . . . . . . . . . . . . . . . . . . . . . .                            52




                                                                       i
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 3 of 63




                                            INTRODUCTION
        Plaintiff Dominick DeSimone, on behalf of himself and all others similarly situated, by and

     through his undersigned counsel, hereby brings this action for damages and injunctive relief against

     Defendants Paul Hashim and U.S. Claims Services, alleging Fraud, intentional failure to comply with

     Pennsylvania’s Unclaimed Property Act (“UPA”), 72 P.S. §§ 1301 et seq , and violations of state Un-

     fair or Deceptive Acts or Practices (“UDAP”) laws—speciﬁcally the Pennsylvania Unfair Trade

     Practices Consumer Protection Law (“UTPCPL”), 73 P.S. §§ 201-1 et seq.—through deception and

     misrepresentation, and therefore allege as follows:



                                                 PARTIES
1. Plaintiff Dominick DeSimone, on behalf of himself and all others similarly situated, is an adult in-

     dividual who resides at 845 Cross Street, Philadelphia, Pennsylvania, 19147. Mr. DeSimone had

     unclaimed property that was escheated to the Commonwealth of Pennsylvania.

2. Defendant U.S. Claims Services, Inc. is a Texas Corporation (# 0802905239) with a principal place

     of business at 3801 Pegasus Drive # 101, Bakersﬁeld, California, 93308. U.S. Claims Services, Inc.

     seems to operate under a multitude of names both currently and in the past, including New Deal

     Development, Inc, Payne Richards & Associates, Joseph Richards & Associates, among others. U.S.

     Claims Services (and the associated companies) are, upon information and belief, merely parts of a

     single enterprise, which is operated for the beneﬁt of– and dominated by– Mr. Hashim and his family.

3.   Defendant Paul R. Hashim is an adult individual who is known to reside at 536 Big Bend Drive,

     Keller, Texas, 76248. Mr. Hashim is listed as the sole director and executive of Defendant U.S.

     Claims Services. Mr. Hashim is also a ʻFinder’ registered with the Pennsylvania Treasurer

     (# 09801131-0315).




                                                       1
             Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 4 of 63




                                        JURISDICTION & VENUE

4. This Court has jurisdiction over this action under Class Action Fairness Act (“CAFA”), 28 U.S.C.

     §§ 1332 (d), 1453, 1711–1715, speciﬁcally removal jurisdiction under § 1453, from from the Philadel-

     phia Court of Common Pleas pursuant to Defendants’ Notice of Removal (“Not.”), ECF # 1 (12/27/19).

     Venue is proper as that court sits within this Court’s district and division.

5.   The Philadelphia Court of Common Pleas had unlimited original jurisdiction under 42 Pa. C.S.

     § 931 (a), and venue was proper as the transaction or occurrence out of which this cause of action

     arose was via mail addressed to– and received by– a resident of Philadelphia County. Pa. R.C.P. No.

     2179.

6. The Philadelphia Court of Common Pleas had speciﬁc personal jurisdiction over the Defendants be-

     cause both have affirmatively established and maintained contacts with the Commonwealth of Penn-

     sylvania in registering with the Pennsylvania Department of Treasury and regularly and continuously

     solicit Pennsylvanians to utilize their services.



                                                     FACTS
                               Unnecessary Business of Unclaimed Property

7. Defendants Paul Hashim and U.S. Claims Services are “ﬁnders” engaged in the business of con-

     necting property owners with their unclaimed property escheated to the state.

8. Defendants identify Unclaimed Property by querying the various statutorily-designated agencies that

     receive it, normally the Department of Treasury for that state. Once the Defendants have identiﬁed

     Unclaimed Property of sufficient value to be of interest in their business, they then ʻlocate’ the prop-

     erty owner using the provided address or commonly available tools such as or similar to Intellius

     People Search and/or LexisNexis Public Records.




                                                         2
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 5 of 63




 9. Defendants then contact the property owners, where they notice the owner of the unclaimed property

      and provide a form to complete in order to recover it. The form is actually a contract between the

      property owner and Defendant U.S. Claims Services, that claims to provide “services, including but

      not limited to: ordering/providing proper forms, answering any questions, and following up with the

      claim status” in exchange for a portion (sometimes exceeding 30%) of the unclaimed funds.

10. Once the property owners complete the contract, have it notarized, and return it, the Defendants

      then complete the claim for the property owners. In most states, the full value of the unclaimed

      property monies are forwarded directly to the property owner (and is not received by the Defendants).

      After the monies are received, the Defendants then submit an invoice to the property owner for their

      fee; any unpaid fees are eventually submitted to a collections agency.

11. Nowhere does Defendant U.S. Claims Services disclose in their contract that their services are un-

      necessary, or that the property-owner can recover their unclaimed monies without any fees and their

      entire business model is based upon the property-owners mistaken belief that the ﬁnders services are

      necessary.

12. However, it is extremely easy for a property owner to locate and claim property on their own, simply

      by contacting their appropriate department of treasury. Every state maintains a web-site, and the

      National Association of Unclaimed Property Administrators also maintains a web-site providing links

      and information on collecting their property at unclaimed.org.

13.   Each state also maintains an office that is open during business hours and able to ﬁeld property-

      owners’ questions and provide information on their claim. Most (if not all states) also provide a way

      to automatically track the status of their claims.

14. For example, the Pennsylvania Department of Treasury (http://www.patreasury.gov

      /unclaimed-property/) will allow an individual via their web-site to search for unclaimed

      property and generate the necessary claim form to recover the money, which can be accomplished

      in minutes by the property owner. Pennsylvania Treasury provides a telephone number (800) 222-

      2046, staffed during normal business hours, where property owners can ask questions and receive



                                                           3
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 6 of 63




      assistance, as well as an online portal on that same web-site where they are able to input a claim

      number or web inquiry ID which will allow them to check the status of the claim.

15.   Ultimately, none of the alleged ʻservices’ offered by Defendant U.S. Claims Services are needed by

      the property owner: all of the services they provide (forms, questions, and status) are freely provided

      by the various State agencies holding the unclaimed property. Using the state-provided tools is also

      frequently easier for the property owner with less steps (e.g. notarization is frequently not required).

16. In fact, Defendants can not claim that their business is not deceptive, as they have been the subject

      of numerous complaints and newspaper articles.

17. Defendant Hashim’s brother, Aaron Hashim—who purported to be owner of their predecessor com-

      pany, New Concepts Development Company (d/b/a “U.S. Claims Services”)—was interviewed by

      the L.A. Times in 2014. David Lazarus, Firm Charges Fee For Refund Data You Can Get Free, Los

      Angeles Times (06/30/2014), www.latimes.com/business/la-fi-lazarus-20140

      701-column.html.

18. In that interview, Aaron Hashim admitted many people pay a fee to his companies because they

      have no idea they often can get their money themselves for free and stated: “[i]f we told people

      where to go, we’d never get a call back.” Id.

19. In that same 2014 article, the Los Angeles Times wrote: “No one in their right mind would pay a

      private company to perform a relatively simple task that anyone could do for nothing” and further

      “[the Hashims’] business model rests almost entirely on giving clients the false impression that they

      can’t get the money without his help.” Id.

20.   Based upon the representations of Defendant Hashim’s brother—who was still directly involved in

      this business—Defendants cannot claim their business model is not based on knowingly deceptive

      practices.




                                                         4
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 7 of 63




                              Finders Must Act as Agents for Property-Owners

21. Defendants actively solicit clients within Pennsylvania, including Mr. DeSimone, requesting autho-

      rization to act on their behalf with the Pennsylvania Treasury to recover unclaimed property.

22. As part of their sales pitch, Defendants profess their specialized expertise with unclaimed property,

      holding themselves out as “licensed private investigators whose sole task is to uncover lost prop-

      erty” and having more than “ten years” of experience, speciﬁcally to create the impression that

      their services are essential and valuable.

23. The authorization requests is an agreement that explicitly establishes an agency relationship between

      Defendants and their clients: ʻThis agreement into by and between Dominick DeSimone hereinafter

      referred to as ʻClaimant,’ and Payne Richards & Associates, hereinafter referred to as ʻAgent’. Ex.

      A (emphasis added).

24. The contract identiﬁes “Payne Richards & Associates” as the “Agent”. “Paul Hashim” is the sig-

      natory for the Agent. Further, “Agent’s Tax ID No.” is upon information and belief to belong to

      Defendant U.S. Claims Services, and the “Registration No.” belongs to Defendant Hashim. Ex. A.

25.   Defendant U.S. Claims Services conducts business as “Payne Richards & Associates” among other

      identities, and they are one and the same.

26. The claimant (property-owner) explicitly authorizes the Defendants to “provide services” to recover

      funds held by the State Treasurer of Pennsylvania. These services necessarily include submission of

      the claims by Defendants to the State of Pennsylvania, which requires the legal power to authorize

      disbursement of owner’s money/property from the state and bind the property-owner to that dis-

      bursement.

27. In fact, an agency relationship is required by Pennsylvania law. UPA § 1301.11 (g). A signed writing

      evidencing some kind of agency relationship or power of attorney is necessary for the Pennsylvania

      Treasury to even speak to the Defendants’ regarding claims. Ex. G.




                                                       5
              Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 8 of 63




28. At all times with respect to Plaintiff’s (and proposed class’) property, Defendants U.S. Claims Ser-

      vices and Paul Hashim acted as their agents under Pennsylvania law.



                                 Defendants Do Not Comply with the UPA

29. Pennsylvania regulates Finders as part of their unclaimed property laws, UPA § 1301.11 et seq., which

      requires unclaimed property and require every person “engag[ing] in an activity for the purpose of

      locating, delivering, recovering or assisting in the recovery of abandoned or unclaimed property”

      for “compensation, commission or other remunderation” is required to “obtain[ ] a certiﬁcate of

      registration from the State Treasurer. UPA § 1301.11a (a).

30. Only Defendant Hashim is registered as a ﬁnder with the Pennsylvania Treasurer. No other employ-

      ees of U.S. Claims Services are known to be registered as Finders in Pennsylvania. See Ex. H (list of

      registered ﬁnders).

31.   However, as a matter of routine practice, employees of Defendant U.S. Claims Services act on be-

      half of property owners without proper registration, utilizing Defendant Hashim’s ﬁnder registration

      number and at his direction.

32. Nowhere on any of Defendants documents is any information to reach Defendant Hashim directly—

      who is by law supposed to be the only person acting for the property-owner/claimant. All contact

      information is generic to Defendant U.S. Claims Services and reaches Defendant’s Hashim’s em-

      ployees.

33.   Property owners are instructed to mail their completed paperwork to the Defendant U.S. Claims Ser-

      vices’ office in Bakersﬁeld, California, where it is processed and forwarded to the Pennsylvania Trea-

      sury.

34. Defendant Hashim can not personally engage in this activity, as he resides over 1,200 miles (and

      two time-zones) away in an entirely different state, and this activity is delegated to his Bakersﬁeld

      employees.



                                                        6
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 9 of 63




35. However, these employees are statutorily prohibited from performing this work, as none of them

      have received certiﬁcates of registration from the Pennsylvania Treasury.

36.   In fact, Defendants have ﬁled evidence of their willful noncompliance with the Unclaimed Prop-

      erty Act before this Court, showing that an unregistered individual (Ms. Maria Murelles) acting

      as a ʻﬁnder’ in violation of Pennsylvania law, potentially subjecting her to penalties under UPA

      § 1301.25 (d). Ex. G.

37. Further of note, correspondence from Defendant U.S. Claims Services related to the claim provides

      contact information for Ms. Shirley Wynsinger (not Defendant Hashim), who is believed to be a Bak-

      ersﬁeld, CA resident as well as to be one of the persons that is actually performing the responsibilities

      of a Pennsylvania ʻﬁnder.’ Ex. C, D.

38. Defendant Hashim conducts this delegation, despite conspicuous and repeated notice by the Penn-

      sylvania Treasury that this behavior is unauthorized and illegal:


      (a) “Please be advised that all individuals who operate as ﬁnders in Pennsylvania need to obtain a

           ﬁnder registration number even if they work for the same company. The ﬁnder registration

           number belongs to the individual not the business. … For example: ﬁve employees from

           ABC Finder Company operate as ﬁnders in Pennsylvania then ﬁve ﬁnder registration numbers

           must be issued. It does not matter where the employee is physically headquartered or where

           the claimants reside as long as the employee is in the business of ﬁnding property reported to

           Pennsylvania for claimants, they need to obtain a registration number.” Ex. I (emphasis added).

      (b) “Please be advised Sections 1301.11 and 1301.11a of Pennsylvania’s Disposition of Abandoned

           or Unclaimed Property Act impose penalties on individuals acting as an unregistered ﬁnder

           including making it a misdemeanor in the third degree, with the initial violation punishable

           by a ﬁne of up to one thousand dollars ($ 1,000), and subsequent violations punishable by a

           ﬁne of up to ﬁve thousand dollars ($ 5,000). Section 1301.11a (a) states that with the excep-

           tion of a licensed attorney, no person may, on behalf of another, assist in in the recovery of




                                                         7
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 10 of 63




           unclaimed property and receive compensation therefor unless the person has applied for

           and received a certiﬁcate of registration from the Treasurer.” Ex. E at 3 (emphasis added).

      (c) “Please be advised that no individual other than you is allowed to use your registration number,

           even other individuals in your company. Registration numbers are linked to speciﬁc individ-

           uals. If Treasury discovers that you have allowed someone else to use your registration number

           … this may be grounds for an investigation and possible revocation.” Ex. F (emphasis added).



                                    Mr. DeSimone’s Unclaimed Property

39.   In mid-2018, Mr. DeSimone was contacted by Defendant U.S. Claims Services advising him that

      Defendants had identiﬁed unclaimed property belonging to him in the value of $ 841.97.

40.   Plaintiff had not solicited this communication, but learning that there was money available to

      him, completed the required forms including a notarized contract and returned it to Defendant

      U.S. Claims Services.

41. Mr. DeSimone had no knowledge or suspicion that Defendant U.S. Claims Services’ services were

      unnecessary or that he could recover his unclaimed property himself more easily and for free.

42. In fact, Defendant U.S. Claims Services communication gave Mr. DeSimone the impression that he

      could not recover his money without their services and they possessed specialized expertise that was

      necessary to do so.

43. This contract identiﬁed “Payne Richards & Associates” (a/k/a Defendant U.S. Claims Services) as

      the Agent, had a registration number (belonging to Defendant Hashim) and was signed by Defendant

      Hashim as “Agent.” Ex. A.

44. As a result, Mr. DeSimone completed the paperwork as requested and returned it to Defendant

      U.S. Claims Services’ office in Bakersﬁeld, California pursuant to the instructions. Upon informa-

      tion and belief, employees of U.S. Claims Services received this contract, processed it, and forwarded




                                                        8
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 11 of 63




      it onto the Pennsylvania Treasury for disbursement. Again, Defendant Hashim lives in Keller, Texas

      and therefore is not providing these services.

45.   At some point after, Mr. DeSimone received his money from the Pennsylvania Treasury as well as a

      bill for services from Defendant U.S. Claims Services, which he paid.

46. Later, in early April 2019, Mr. DeSimone was again contacted by Defendant U.S. Claims Services,

      again advising him they had identiﬁed unclaimed property in the amount of $ 469.10.

47. Again, Mr. DeSimone had no knowledge that Defendants services were unnecessary or that he could

      recover his money directly, but believed that U.S. Claims Services’ was the only way he could recover

      his money. Therefore he completed and returned the paperwork as required.

48. Again, this contract identiﬁed “Payne Richards & Associates” (U.S. Claims Services) as the Agent,

      had the same registration number and was signed by Defendant Hashim. Ex. B.

49. Again, this contract was returned to Defendant U.S. Claims Services’ office in Bakersﬁeld, Califor-

      nia pursuant to the instructions. Upon information and belief, employees of U.S. Claims Services

      received this contract, processed it, and forwarded it onto the Pennsylvania Treasury for disburse-

      ment. Similarly, Defendant Hashim could not have been providing these services.

50.   Mr. DeSimone later received his money, and then subsequently a bill from Defendant U.S. Claims Ser-

      vices. However, as this time there as a longer period between the initial solicitation by U.S. Claims Ser-

      vices and bill, he failed to recall the reason for this bill.

51.   In trying to determine the reason for the invoice, Mr. DeSimone was advised that Defendants busi-

      ness was a scam, and that he could have received his money directly from the state for free.

52.   In fact—as he lives on a modest income with substantial debt—had Mr. DeSimone known that he

      could recover his money without using the Defendants’ services, he certainly would have.




                                                             9
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 12 of 63




53. Mr. DeSimone was therefore upset that he had been deceived and was being charged for something

      he could have– and would have– done himself for free. He ignored the ﬁrst and second notices,

      believing that was part of the Defendants’ scam.

54.   However, Mr. DeSimone received another invoice stamped ʻFINAL NOTICE’ which stated: “You

      have a legally binding contract with out company and have failed to remit payment as agreed. If your

      payment is not received within 10 days, this account will be turned over to our collections agency

      for legal action which may result in additional costs to you.” Again, these bills provide Defendant

      U.S. Claims Services generic contact information and the email address for Ms. Shirley Wysinger.

      Ex. D.



                                                     CLASS

55. Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. Rule 23 on behalf of themselves

      and the following class:

           All persons within Pennsylvania and/or with money held by the Pennsylvania Treasury
           that were solicited– and had successful claims to recover personal, family or household
           property– by Defendants U.S. Claims Services (or its predecessor entities) and/or De-
           fendant Paul Hashim between December 2nd 2013 and present.

56.   The members of the class are so numerous that joinder of all members is impractical. Plaintiff do not

      know the number of class members that exist however it is in excess of 5,000 individuals. However,

      the precise number of class members and their identities can be ascertained from the records of De-

      fendants. As a result, it would be impracticable to individually join these individuals without the use

      of the class-device.




                                                         10
             Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 13 of 63




57. The representative plaintiff’s claims raise questions of law and fact common to all class members.

      Among the questions of law and fact common to the class are the following:


      (a) Did the Defendants know their services (e.g. “ordering/providing proper forms, answering

             any questions, and following up with the claim status”) were worthless?

      (b) Did the Defendants solicitation represent their services as ʻneeded’ and/or lack information

             necessary to evaluate the value of Defendants’ ʻservices’?

      (c) Did the Defendants know at the time of their solicitation that their services were of dubious

             value yet still misrepresented their services as needed and/or failed to disclose that information

             to induce the transaction with Plaintiff and the proposed Class?

      (d) Did employees of Defendant U.S. Claims Services illegally act as ﬁnders in violation of Penn-

             sylvania law?

      (e) Did Defendant Hashim impermissibly delegate his legal responsibilities as a Pennsylvania reg-

             istered ﬁnder to his employees under the UPA § 1301.11a (a)?

      (f )   Did Defendants U.S. Claims Services and Hashim have actual or constructive knowledge that

             this delegation of ﬁnder responsibilities was impermissible under Pennsylvania law?


58.   The claims of the representative plaintiff are typical of, if not identical to, the claims of each mem-

      ber of the class because the representative plaintiff and all class members were solicited by– and

      contracted with– Defendants to recover their unclaimed property without being provided necessary

      information to evaluate the nature of these services—speciﬁcally that these services were being per-

      formed illegally under Pennsylvania law and that property-owners can quickly, easily, and freely

      recover their property from the state—which was known by the Defendants at the time and with-

      held in order to induce them into the transaction. Further, all class members claims arise from the

      same agency agreement created by Defendants, and a functionally identical course of conduct on the

      part of Defendants. Any individual variation between the representative plaintiff and an absent class

      member is minimal and will not effect the representative plaintiff’s ability to fairly represent the class.




                                                          11
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 14 of 63




59.   The representative plaintiff will fairly and adequately protect the interests of all class members. They

      have retained competent counsel who have experience in complex litigation, and extensive knowl-

      edge of consumer protection laws, who will prosecute this action vigorously. Neither representative

      plaintiff not their counsel have any interests antagonistic to or in conﬂict with the class; their inter-

      ests are antagonistic to the interests of the defendants; and they will vigorously pursue the claims of

      the class. Representative plaintiff have adequate ﬁnancial resources to vigorously pursue this action,

      including an agreement by their counsel to prosecute this action on a contingent basis and to advance

      the reasonable and necessary costs and expenses of litigation.

60. The questions of law or fact common to the class members predominate over any questions affecting

      only individual members. The common questions set forth above (¶ 57) will affect all class members

      alike and predominate over any individual issues that could be present, as the resolutions of those

      are the essential elements of the cause of action that may be proven through simultaneous class-wide

      evidence.

61. There are an unknown member of class members, but believed to be in excess of ﬁve-thousand, and

      their claims are substantially identical. The case presents no unusual management difficulties. The

      claims are ideally suited to class treatment, as the claims involve matters of consumer protection law

      and the size of the class is too large for individual litigation, but not so large as to present an obstacle

      to the manageability as a class action.

62. The prosecution of separate actions by individual members of the class would, as a practical matter,

      impair or impede the ability of others who are not parties to the individual actions to protect their

      interests, and defendants could be confronted with inconsistent standards of conduct.

63.   To plaintiff’s knowledge, no other cases have been brought against Defendant U.S. Claims Services

      concerning the class members’ claims. Upon information and belief, any litigation involving Defen-

      dant U.S. Claims Services by putative class members would have been defensive in nature—that is,

      defending themselves against Defendant U.S. Claims Services or their collections agency’s attempt

      to pursue alleged debts owed.



                                                          12
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 15 of 63




64. This Court is an appropriate forum to concentrate all litigation respecting class member claims.

      Philadelphia is the largest city in Pennsylvania with the highest population density; as a result the

      majority of the class should live within a reasonable distance of this Court. Defendants conduct

      signiﬁcant business in Pennsylvania, and elected to be heard in this Court through their Notice of

      Removal, and therefore can have no objection to the case being heard here. This Court has substan-

      tial experience with complex– and class-action– litigation, and the judicial resources to effectively

      manage it. Therefore, there is no better or more appropriate forum.

65.   While the individual damages at issue are not large, they are not so small in relation to the expense and

      effort of administering the action. Upon information and belief the average class member’s claim is

      between $ 100 and $ 500. Further, this suit seeks both damages and injunctive relief, and any expense

      of this suit is justiﬁed by the prevention of future harm to the public. Finally, absent a class-action,

      Defendants will retain the beneﬁts of its wrongdoing despite its serious violations of the law and

      inﬂiction of harm and loss on Pennsylvania class members.



                                                    COUNTS

                                                     Count # 1
                                      UTPCPL — Deceptive Conduct
                                              73 P.S. § 201–2 (4) (xxi)


66.   Plaintiff incorporates by reference ¶¶ 1 to 65 above as if fully set forth herein.

67. Plaintiff—individually and on behalf of the proposed class—alleges Defendants engaged in con-

      duct unlawful under the Pennsylvania Unfair Trade Practices Consumer Protection Law (UTPCPL),

      73 P.S. § 201–1 et seq.

68. Defendants contacted Plaintiff (and members of the proposed class) with unsolicited offers of services

      to recover unclaimed property.




                                                         13
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 16 of 63




69.   Defendants engaged in this unlawful conduct through their unsolicited offers of services to the right-

      ful owners of unclaimed property, where they fail to disclose that the services they provide are un-

      necessary and freely available from the state that is holding the property.

70. Defendants solicitations are intentionally and knowingly designed to suggest that absent the services,

      property-owners will not be able to recover their money, deliberately creating confusion that the De-

      fendants services are valuable (or even useful) despite Defendants actual knowledge they are not.

71.   These solicitations were knowingly and intentionally deceptive, as Defendant Hashim’s brother (and

      current employee) has previously admitted that no-one would otherwise engage their services if they

      knew they had a free option.

72. As a result of this deception, Defendants induced property-owners to enter into contracts where the

      Defendant would be paid a percentage of the recovered amounts in exchange for their services of

      dubious value (e.g. “ordering/providing proper forms, answering any questions, and following up

      with the claim status”).

73.   Defendants are both Texas citizens, subject to Texas law, which imposes an affirmative duty upon

      its citizens engaging in commerce to disclose “information concerning goods or services which [is]

      known at the time of the transaction if such failure to disclose such information was intended to

      induce the consumer into a transaction into which the consumer would not have entered had the

      information been disclosed[.]” Tex. Bus & Com. Code § 17.46 (b) (24), Kessler v. Fanning, 953

      S.W.2d 515, 521 (Tex. App. 1997); See also Doe v. Boys Clubs of Greater Dallas Inc., 907 S.W.2d 472,

      479 (Tex. 1995).

74. Further, Defendants act as agents for the claimants at all times with respect to the owners’ unclaimed

      property, evidenced by the contractual language establishing the Defendants as the “Agent” for the

      owner-claimant as well as the nature of the Unclaimed Property Law requiring Defendants be able

      to act on behalf of the owner to request and bind the owner to the disbursement of monies.




                                                        14
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 17 of 63




75. The Defendants owed their principals a duty to disclose all relevant information to the transaction,

      including that their services were valueless as it would be faster and easier to submit their claims

      directly to the Pennsylvania Treasury.

76. The UTPCPL allows Private Actions for “[a]ny person who purchases [ ] services primarily for per-

      sonal, family or household purposes and thereby suffers any ascertainable loss of money or property,

      real or person, as a result of the use or employment by any person of a method, act or practice de-

      clared unlawful by [UTPCPL § 201–3], may bring a private action to recover actual damages or one

      hundred dollars ($ 100), whichever is greater.” UTPCPL § 201–9.2 (a).

77. Both Plaintiff and members of the proposed Class, as well as Defendants Hashim and U.S. Claims Ser-

      vices are “person[s]” as deﬁned by UTPCPL § 201–2 (2).

78. Plaintiff and all members of the proposed Class have suffered an ascertainable loss in that Defendants

      claim they owe an alleged debt for services, whether it be outstanding or paid.

79. Defendants intentionally and knowingly used “unfair or deceptive acts or practices” declared un-

      lawful by UTPCPL § 201–3 including “[e]ngaging in any other fraudulent or deceptive conduct

      which creates a likelihood of confusion or of misunderstanding.” UTPCPL § 201–2 (4) (xxi).

80.   While Defendants did engage in an agency relationship with Plaintiff (and the proposed class), no

      ﬁduciary relationship is required under the catch-all provision: any deceptive conduct causing a

      likelihood of confusion by Defendants is prohibited.

81. Plaintiff (and proposed class) would not have engaged Defendants’ services absent this deceptive

      conduct.

82. Pennsylvania law requires that individual Finders act on behalf of property-owner/claimants, and

      therefore Defendant Hashim is also personally liable for these acts or omissions.

83. For each violation of the UTPCPL, “[t]he court may, in its discretion, award up to three times the

      actual damages sustained, but not less than one hundred dollars ($ 100), and may provide such ad-




                                                       15
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 18 of 63




      ditional relief as it deems necessary or proper. The court may award to the plaintiff, in addition to

      other relief provided in this section, costs and reasonable attorney fees.” § 201–9.2 (b).


                                                    Count # 2
                                UTPCPL — Knowing Misrepresentation
                                              73 P.S. § 201–2 (4) (xv)


84. Plaintiff incorporates by reference ¶¶ 1 to 65 above as if fully set forth herein.

85.   Plaintiff—individually and on behalf of the proposed class—alleges Defendants engaged in con-

      duct unlawful under the Pennsylvania Unfair Trade Practices Consumer Protection Law (UTPCPL),

      73 P.S. § 201–1 et seq.

86. Defendants engaged in this unlawful conduct through their solicitations to the rightful owners of

      unclaimed property, where they fail to disclose that the services they provide are unnecessary and

      freely available from the state that is holding the property.

87. Defendants induced property-owners to enter into contracts where the Defendant would be paid a

      percentage of the recovered amounts in exchange for their services of dubious value (e.g. “order-

      ing/providing proper forms, answering any questions, and following up with the claim status”).

88. All “services” provided by the Defendants are freely available from the state holding the property

      and offer no value or utility to the property-owner.

89. The UTPCPL allows Private Actions for “[a]ny person who purchases [ ] services primarily for per-

      sonal, family or household purposes and thereby suffers any ascertainable loss of money or property,

      real or person, as a result of the use or employment by any person of a method, act or practice de-

      clared unlawful by [UTPCPL § 201–3].” UTPCPL § 201–9.2 (a).

90. Both Plaintiff and members of the proposed Class, as well as Defendants Hashim and U.S. Claims Ser-

      vices are “person[s]” as deﬁned by UTPCPL § 201–2 (2).




                                                         16
           Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 19 of 63




91. Plaintiff and all members of the proposed Class have suffered an ascertainable loss in that Defendants

      claim they owe an alleged debt for services, whether it be outstanding or paid.

92. Defendants used “unfair or deceptive acts or practices” declared unlawful by UTPCPL § 201–3,

      by“[k]nowingly misrepresenting that services … are needed if they are not needed[.]” Id. at § 201–

      2 (4) (xv).

93.   Defendants are both Texas citizens, subject to Texas law, which imposes an affirmative duty upon

      its citizens engaging in commerce to disclose “information concerning goods or services which [is]

      known at the time of the transaction if such failure to disclose such information was intended to

      induce the consumer into a transaction into which the consumer would not have entered had the

      information been disclosed[.]” Tex. Bus & Com. Code § 17.46 (b) (24), Kessler, 953 S.W.2d at 521;

      See also Boys Club, 907 S.W.2d at 479.

94. Further, Defendants act as agents for the property-owner/claimants at all times with respect to the

      owners’ unclaimed property, evidenced by the contractual language establishing the Defendants as

      the “Agent” for the owner-claimant as well as the nature of the Unclaimed Property Law requiring

      Defendants be able to act on behalf of the owner to request and bind the owner to the disbursement

      of monies.

95.   The Defendants owed their principals a duty to disclose all relevant information to the transaction,

      including that their services were valueless as it would be faster and easier to submit their claims

      directly to the Pennsylvania Treasury.

96.   Plaintiff (and proposed class) would not have engaged Defendants’ services absent this knowing mis-

      representation made by Defendants.

97. Pennsylvania law requires that individual Finders act on behalf of property-owner/claimants, and

      therefore Defendant Hashim is personally liable for acts or omissions made on his behalf as the iden-

      tiﬁed ﬁnder.




                                                       17
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 20 of 63




 98. For each violation of the UTPCPL, “[t]he court may, in its discretion, award up to three times the

       actual damages sustained, but not less than one hundred dollars ($ 100), and may provide such ad-

       ditional relief as it deems necessary or proper. The court may award to the plaintiff, in addition to

       other relief provided in this section, costs and reasonable attorney fees.” § 201–9.2 (b).


                                                     Count # 3
                                        Fraud/Fraudulent Inducement
                                  Smith v. Renaut, 564 A.2d 188 (Pa. Super. 1989)


 99.   Plaintiff incorporates by reference ¶¶ 1 to 65 above as if fully set forth herein.

100.   Plaintiff—individually and on behalf of the proposed class—alleges Defendants fraudulently mis-

       represented that Defendant Hashim was acting as Finder for their unclaimed property but instead

       delegated those responsibilities in violation of Pennsylvania state law.

101. Defendants contacted Plaintiff (and the proposed class) offering unsolicited services as ʻﬁnders’ of

       unclaimed property.

102.   As part of their solicitation, Defendants represented on their proposed contract to Plaintiff and the

       proposed class that Defendant Hashim would be their ﬁnder, as required by Pennsylvania law.

103. However, Defendant Hashim was not acting as their ﬁnder as both represented and required, but

       instead illegally and impermissibly delegating those responsibilities to his unregistered employees at

       Defendant U.S. Claims Services.

104.   Defendants had knowledge that this behavior was illegal and impermissible, including repeated notice

       from the Pennsylvania Treasury that this type of delegation was not compliant with the Pennsylvania

       Unclaimed Property Act.

105.   Despite this knowledge, Defendants acted intentionally in delegating these responsibilities, as part

       of their standard practice as Defendant Hashim was not even in the same state where the business

       was conducted.



                                                          18
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 21 of 63




106. Further, Defendants knew that if they disclosed this practice to the customer (or Pennsylvania Trea-

       sury) that they would not be permitted to pursue their business, and that their agreements would be

       invalid as a matter of Pennsylvania law.

107. Absent these false representations—and because the agreement would have been invalid otherwise—

       Plaintiff and the proposed class would not– nor could have– entered into the ﬁnder agreements with

       Defendants, as they are invalid and do not comply with UPA § 1301.11 (g) or § 1301.11a.

108.   Plaintiff (and the proposed class) could not have known of the Defendants’ false representations or

       internal business operations at the time they were induced into the contract.

109. Plaintiff (and the proposed class) suffered damage through Defendants assertion of– and payment

       for– debts related to fraudulent services.


                                                     Count # 4
                                 UTPCPL — Fraudulent Misrepresentation
                                     73 P.S. § 201–2 (4) (i), (ii), (v), (ix), (xxi)


110. Plaintiff incorporates by reference ¶¶ 1 to 65 above as if fully set forth herein.

111. Plaintiff—individually and on behalf of the proposed class—alleges Defendants engaged in con-

       duct unlawful under the Pennsylvania Unfair Trade Practices Consumer Protection Law (UTPCPL),

       73 P.S. § 201–1 et seq.

112. Defendants contacted Plaintiff (and the proposed class) offering unsolicited services as ʻﬁnders’ of

       unclaimed property.

113.   As part of their solicitation, Defendants represented on their proposed contract to Plaintiff and the

       proposed class that Defendant Hashim would be their ﬁnder, as required by Pennsylvania law.

114. However, Defendant Hashim was not acting as their ﬁnder as both represented and required, but

       instead illegally and impermissibly delegating those responsibilities to his unregistered employees at

       Defendant U.S. Claims Services.



                                                           19
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 22 of 63




115.   Defendants had knowledge that this behavior was illegal and impermissible, including repeated notice

       from the Pennsylvania Treasury that this type of delegation was not compliant with the Pennsylvania

       Unclaimed Property Act.

116. Despite this knowledge, Defendants acted intentionally in delegating these responsibilities, as part

       of their standard practice as Defendant Hashim was not even in the same state where the business

       was conducted.

117. Further, Defendants knew that if they disclosed this practice to the customer (or Pennsylvania Trea-

       sury) that they would not be permitted to pursue their business, and that their agreements would be

       invalid as a matter of Pennsylvania law.

118. Absent these false representations—and because the agreement would have been invalid otherwise—

       Plaintiff and the proposed class would not– nor could have– entered into the ﬁnder agreements with

       Defendants, as they are invalid and do not comply with UPA § 1301.11 (g) or § 1301.11a.

119. Plaintiff (and the proposed class) could not have known of the Defendants’ false representations or

       internal business operations at the time they were induced into the contract.

120.   The UTPCPL allows Private Actions for “[a]ny person who purchases [ ] services primarily for per-

       sonal, family or household purposes and thereby suffers any ascertainable loss of money or property,

       real or person, as a result of the use or employment by any person of a method, act or practice de-

       clared unlawful by [UTPCPL § 201–3], may bring a private action to recover actual damages or one

       hundred dollars ($ 100), whichever is greater.” UTPCPL § 201–9.2 (a).

121. Both Plaintiff and members of the proposed Class, as well as Defendants Hashim and U.S. Claims Ser-

       vices are “person[s]” as deﬁned by UTPCPL § 201–2 (2).

122. Plaintiff and all members of the proposed Class have suffered an ascertainable loss in that Defendants

       claim they owe an alleged debt for services, whether it be outstanding or paid.




                                                        20
            Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 23 of 63




123. Defendants used “unfair or deceptive acts or practices” declared unlawful by UTPCPL § 201–3:

       “Passing off [ ] services as those of another[,]” “[c]ausing likelihood of confusion or of misunder-

       standing as to the source, sponsorship, approval, or certiﬁcation of [ ] services[,]” “[r]epresenting

       that [ ] services have sponsorship, approval, characteristics … that they do not have[,]” “ [a]dvertising

       [ ] services with intent not to sell them as advertised[,]” and “[e]ngaging in any other fraudulent or

       deceptive conduct which creates a likelihood of confusion or of misunderstanding” speciﬁcally by

       representing that Defendant Hashim was acting as a ﬁnder despite these services being performed

       by another (unregistered) individual. UTPCPL § 201–2 (4) (i), (ii), (iii) (iv).

124. Pennsylvania law requires that individual Finders act on behalf of property-owner/claimants, and

       therefore Defendant Hashim is personally liable for acts or omissions made on his behalf as the iden-

       tiﬁed ﬁnder. Further, Defendant Hashim directed these activities and was signatory to the fraudulent

       contract on behalf of the Defendants.

125.   For each violation of the UTPCPL, “[t]he court may, in its discretion, award up to three times the

       actual damages sustained, but not less than one hundred dollars ($ 100), and may provide such ad-

       ditional relief as it deems necessary or proper. The court may award to the plaintiff, in addition to

       other relief provided in this section, costs and reasonable attorney fees.” § 201–9.2 (b).



                                                JURY DEMAND
           For any issues so triable, Plaintiff hereby demands a jury trial.



                                                       RELIEF
           WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, demands that this

       Court enjoin Defendants Hashim and U.S. Claims Services (d/b/a Payne Richards & Associates), and

       any related or successor entities by requiring them in their solicitations to disclose that their services

       are unnecessary, and provide clear and conspicuous instructions for the property-owner to ﬁle their

       claim directly with the appropriate state should they choose to do so.




                                                          21
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 24 of 63




   FURTHER, Plaintiff demands that judgment be entered in the favor of the Plaintiff DeSimone,

on behalf of himself and all others similarly situated, against Defendants Hashim and U.S. Claims

Services (d/b/a Payne Richards & Associates) in an amount in excess of $ 50,000 including statutory

damages, attorneys’ fees, costs of suit and any other relief this Court may deem just and proper.



                                                       Respectfully Submitted,




                                                       Andrew B. Austin, Esq.
                                                       Pennsylvania Bar # 323768
                                                       Attorney for Plaintiff and Proposed Class
                                                       P.O. Box # 54628
                                                       Philadelphia, Pennsylvania, 19148
                                                       +1 (610) 656-1956
                                                       austin@stackhousegroup.com




                                                 22
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 25 of 63




                      EXHIBIT A
                     Claim Agreement # 1




                              23
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 26 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 21 of 30




Exhibit A                                                                    24
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 27 of 63




                      EXHIBIT B
                     Claim Agreement # 2




                              25
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 28 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 23 of 30




Exhibit B                                                                    26
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 29 of 63




                      EXHIBIT C
                       Past Due Invoice




                              27
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 30 of 63




Exhibit C                                                             28
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 31 of 63




                      EXHIBIT D
              Final Invoice Threatening Collections




                               29
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 32 of 63




Exhibit D                                                             30
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 33 of 63




                          EXHIBIT E
            Renewal Reminder and Correspondance
             Advising of Penalties for Unregistered Finders on p. 3




                                      31
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 34 of 63




Exhibit E                                                             32
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 35 of 63




Exhibit E                                                             33
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 36 of 63




Exhibit E                                                             34
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 37 of 63




Exhibit E                                                             35
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 38 of 63




                      EXHIBIT F
                  Renewal Registration Letter




                              36
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 39 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 29 of 30




Exhibit F                                                                    37
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 40 of 63




                      EXHIBIT G
          Emails Showing Acts by Unregistered Finders




                              38
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 41 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 16 of 30




                                          1




Exhibit G                                                                    39
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 42 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 17 of 30




                                          2




Exhibit G                                                                    40
    Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 43 of 63




            Case 2:19-cv-06150-GJP Document 5 Filed 01/03/20 Page 18 of 30




                                          3




Exhibit G                                                                    41
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 44 of 63




                       EXHIBIT H
            List of Registered Finders in Pennsylvania




                                42
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 45 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    CHRISTINE ALEXANDER                                                                                                  LAS VEGAS, NV

    MARK ANGELO                                                                                                       LONG BEACH, CA

    MARK ARGIRO                                                                                                             LEMONT, PA

    SCOTT ARMSTRONG                                                                                                      SAN DIEGO, CA

    ROBERT BAZATA                                                                                                        NEW YORK, NY

    MICHAEL BENNETT                                                                                               ELIZABETHTOWN, PA

    SHARON BERRY                                                                                                CHESTER SPRINGS, PA

    ERIC BOGGS                                                                                                            FRANKLIN, TN

    ROBERT BOWDON                                                                                                          HOUSTON, TX

    RESONDOE BRADLEY                                                                                                 PHILADELPHIA, PA

    JASON BURDEN                                                                                                     PHILADELPHIA, PA

    NADINE CALHOUN                                                                                                   PHILADELPHIA, PA

    SUZANN CALLINAN                                                                                      CAPE MAY COURTHOUSE, NJ

    MARY SUSAN CAMPUZANO                                                                                              SPRINGFIELD, PA

    WILLIAM CATACOSINOS                                                                                                     JERICHO, NY

    DAVID CEGAN                                                                                                        PITTSBURGH, PA




Exhibit H                                                                                                                                      43
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 46 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    GERALD CHODER                                                                                                        BLUE BELL, PA

    MIKE CINCOTTA                                                                                                    MINNEAPOLIS, MN

    LISA COFFEY                                                                                                       INDIANAPOLIS, IN

    WYNELLE K COLEMAN                                                                                                PHILADELPHIA, PA

    PHILMORE CRICHLOW                                                                                                  PITTSBURGH, PA

    SHIRLEY CRUMP                                                                                                        COLUMBIA, SC

    JONATHAN D’AMATO                                                                                                       ATLANTA, GA

    KIMBERLY DAVILA                                                                                                     WICHATUNK, NJ

    SHERYL DELGIGANTE                                                                                                      DANBURY, CT

    G LAWRENCE DEMARCO                                                                                               PHILADELPHIA, PA

    JACOB DENNING                                                                                                      LEAGUE CITY, TX

    JOAN DIGREGORIO                                                                                                         BAYSIDE, NY

    DOROTHEA DILLARD                                                                                                     NEW YORK, NY

    SUZETTE DRENDALL                                                                                                   PITTSBURGH, PA

    LAWRENCE EDELSTEIN                                                                                                WASHINGTON, PA

    DESIREE ELLIOTT                                                                                                  PHILADELPHIA, PA




Exhibit H                                                                                                                                      44
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 47 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    RODGER FELDMAN                                                                                                   MORRISTOWN, NJ

    JAMES R. FITZGERALD                                                                                                       WAYNE, PA

    ERIN FOLEY                                                                                                               QUINCY, MA

    EMILY FORD                                                                                                        INDIANAPOLIS, IN

    JILL GAETANO                                                                                                      GREENSBURG, PA

    JANET GAGLIANO                                                                                                         ATLANTA, GA

    VITO GALLO                                                                                                          WHITEHALL, PA

    ADAM GARDNER                                                                                                           LIGONIER, PA

    NICOLE GASBARRINI                                                                                                 WASHINGTON, PA

    HILLARY GIVNER WEISS                                                                                              CHERRY HILL, NJ

    WILLIAM GORENSTEIN                                                                                                       MALIBU, CA

    JULIE GRASSI                                                                                                         LAS VEGAS, NV

    NATHAN GREEN                                                                                                       NORTH EAST, PA

    MARC GROSSMAN                                                                                                     JENKINTOWN, PA

    MICHAEL HAAS                                                                                                         LAS VEGAS, NV

    RYAN HAGERTY                                                                                                     PHILADELPHIA, PA




Exhibit H                                                                                                                                      45
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 48 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    WILIAM HANSON                                                                                                   BEVERLY HILLS, CA

    PAUL HASHIM                                                                                                       BAKERSFIELD, CA

    AARON HATTEN                                                                                                  OVERLAND PARK, KS

    EVONNE HENDERSON                                                                                                    CHARLEROI, PA

    JOHN HEYDT                                                                                                        COATESVILLE, PA

    SIMON HICKS                                                                                                          LAS VEGAS, NV

    DAVID JACKSON                                                                                                    PHILADELPHIA, PA

    TELLY JENKINS                                                                                                    PHILADELPHIA, PA

    ANNIE JONES                                                                                                      PHILADELPHIA, PA

    YANGYA JOSHI                                                                                                     NORTH WALES, PA

    BHARGAVKUMAR JOSHI                                                                                               NORTH WALES, PA

    CHARLES KASS                                                                                                       BOCA RATON, FL

    KEITH KEELEY                                                                                                     MINNEAPOLIS, MN

    MICHAEL KEIFER                                                                                                       NAZARETH, PA

    ERICA KENNEDY-BAGWELL                                                                                            PHILADELPHIA, PA

    GEORGE KLEIN                                                                                                     WHITE PLAINS, NY




Exhibit H                                                                                                                                      46
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 49 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    DAVID KNOTT                                                                                                          CARLSBAD, CA

    RAIN LAUTH                                                                                                        INDIANAPOLIS, IN

    MICHAEL LAVANGA                                                                                                   DOYLESTOWN, PA

    PETER LAWLESS                                                                                                      CAMBRIDGE, MA

    SHA’KIRE LAYNE                                                                                                          EASTON, PA

    LEAH LEE                                                                                                          SHARON HILL, PA

    HASANI LEE SR.                                                                                                    SHARON HILL, PA

    HELGA LEWENBERG                                                                                                       WAYLAND, MA

    MARILYN FOX LEWIS                                                                                                 GREENSBURG, PA

    ERIC LISOGORSKI                                                                                                        CORDOVA, TN

    JAMES LOMAX                                                                                                        BRYN MAWR, PA

    BERNARD LOPEZ                                                                                                        NEW YORK, NY

    ROBERT LOYD                                                                                                     JACKSONVILLE, FL

    TIMOTHY MCCORMACK                                                                                            HAZLE TOWNSHIP, PA

    JAMES MCCRYSTAL                                                                                           CAMDEN-WYOMING, DE

    CHARLES MCGONAGLE                                                                                                  GREENVILLE, PA




Exhibit H                                                                                                                                      47
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 50 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    JOHN MCGOVERN                                                                                                       LEVITTOWN, PA

    JANE MCKENNA                                                                                                KENNETT SQUARE, PA

    CORNELIUS MCNUTT                                                                                                       HATBORO, PA

    JUDY MEHRHOFF                                                                                                       COVINGTON. LA

    RAMON MENDEZ                                                                                                           READING, PA

    FELIX MENDEZ                                                                                                          ROSWELL, GA

    KEVIN MEYER                                                                                                    SANTA MONICA, CA

    ANDREW MILLER                                                                                                       BUDD LAKE, NJ

    DONALD MILLER                                                                                                    PHILADELPHIA, PA

    LISA MILLER                                                                                                        LEAGUE CITY, TX

    HOWARD MINTZ                                                                                                            ROSLYN, NY

    IAN MOORE                                                                                             OTTAWA, ONTARIO CANADA

    MAX MORGAN                                                                                                       HADDONFIELD, NJ

    TASONJA MUNGRO                                                                                                   BALA CYNWYD, PA

    VALERIE NICOTRA                                                                                                    GLASSBORO, NJ

    JOESEPH O’HARA                                                                                                        GLENSIDE, PA




Exhibit H                                                                                                                                      48
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 51 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    YUYAN OU                                                                                                         PHILADELPHIA, PA

    DAVID PELTZMAN                                                                                                   PHILADELPHIA, PA

    IRA PERNSLEY                                                                                                      COATESVILLE, PA

    KIMBERLY PETTIGREW                                                                                                    KINGSTON, PA

    DAVID PLAVIAK                                                                                                    MOUNTAINTOP, PA

    PEGGY PONIATOWSKI                                                                                                   NORTHEAST, PA

    MARLENE PRIDE                                                                                                     ELKINS PARK, PA

    EDWARD PRIOR                                                                                                     CAPTAIN HOOK, HI

    RUDY QUINN                                                                                                           NEW YORK, NY

    PHILIP REMALEY                                                                                                    GREENSBURG, PA

    NINA RENDA                                                                                                        SHORT HILLS, NJ

    DAVID RITTER                                                                                                 KING OF PRUSSIA, PA

    SAMUEL ROSENBERGER                                                                                                HARRISBURG, PA

    BARBARA ROSENTHAL                                                                                            UPPER GWYNEDD, PA

    JOHN ROSSELLI                                                                                                         MOHNTON, PA

    PAULA ROTHFIELD                                                                                                      NEW YORK, NY




Exhibit H                                                                                                                                      49
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 52 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    JOEL ROTHMAN                                                                                                      CEDARHURST, NY

    EVE RUNK                                                                                                          HARRISBURG, PA

    RONALD RYAN                                                                                                      PHILADELPHIA, PA

    FRED SALUGA                                                                                               NEW CUMBERLAND, WV

    KEVIN SCANLAN                                                                                                      POTTSTOWN, PA

    TIMOTHY SELLING                                                                                                    SCOTTSDALE, AZ

    TOD SHEDLOSKY                                                                                                MECHANICSBURG, PA

    LASHINA SHOEMAKE                                                                                                 PHILADELPHIA, PA

    KEITH SIEGEL                                                                                                            AMBLER, PA

    STEVEN SLUSSER                                                                                                         BERWICK, PA

    MATTHEW SNYDER                                                                                                          WALTON, KY

    EDWARD STANEK                                                                                                           ALMONT, MI

    HEIDI STONESIFER                                                                                                 PHILADELPHIA, PA

    PATRICIA SUTHERLAND                                                                                            MONONGAHELA, PA

    WILLIAM THOMAS                                                                                                         LEBANON, PA

    MELANIE TRACY                                                                                                        LAS VEGAS, NV




Exhibit H                                                                                                                                      50
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 53 of 63




                                                Registered Property Finders
                                                      (Updated March 3, 2020)

  The following individuals are registered with the Pennsylvania Treasury Department and may solicit owners of unclaimed
  property to assist in the claim process. Enlisting the services of, and paying a fee to such an individual is not required in order to
  file a claim. Contracting with one of these individuals is strictly voluntary. Beyond their registration, they are not affiliated with, or
  endorsed by the Commonwealth of Pennsylvania, the Pennsylvania Treasury Department or the Bureau of Unclaimed Property.


    First Name / Last Name                                                                                                 City / State

    YOLANDA TRUESDALE                                                                                                PHILADELPHIA, PA

    JARED VALE                                                                                                       FLORAL PARK, NY

    LEONARD VENEZIANO                                                                                                WHITE PLAINS, NY

    DUSTIN VETAL                                                                                                       LEAGUE CITY, TX

    JOHN WAITE                                                                                               COLORADO SPRINGS, CO

    ADRIENE WARD                                                                                                     NORTH WALES, PA

    JACOB WASSERMAN                                                                                                      NEW YORK, NY

    ROCHEL WEGH                                                                                                         LAKEWOOD, NJ

    KRISTEN WEIDENMOYER                                                                                               DOYLESTOWN, PA

    SIMON WEISER                                                                                                         BROOKLYN, NY

    ROBERT WHITE                                                                                                     WESTERVILLE, OH

    CINDIA WINSPEAR                                                                                                            PLANO,TX

    RORY WOOD                                                                                                                EFFORT, PA

    STEVEN ZELINGER                                                                                                  PHILADELPHIA, PA

    MICHAEL ZWICK                                                                                                      SOUTHFIELD, MI




Exhibit H                                                                                                                                      51
Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 54 of 63




                       EXHIBIT I
        Application For Certiﬁcate Of Finder Registration




                               52
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 55 of 63




                     APPLICATION FOR
                      CERTIFICATE OF
                   FINDER REGISTRATION
                         Pennsylvania Fiscal Code Sections
                    1301.11, 1301.11(a), 1301.11(b) and 1301.11(c)




Exhibit I                                                              53
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 56 of 63




                                                              INSTRUCTIONS
            APPLICATION FOR CERTIFICATE OF FINDER REGISTRATION
      All questions must be typewritten or written in black or blue ink. All answers must be legible. The Department will view
      illegible answers as blank answers. All questions must be answered completely. If an answer is not applicable, indicate as
      much.

      All supplemental answers must include the number of the corresponding question.

        Question 1.      List the e-mail address and telephone number that will be used on your contracts unless you have a company.

        Question 2.      This question must only be answered if you are operating as a finder from a business. Please be advised that
                         all individuals who operate as finders in Pennsylvania need to obtain a finder registration number even if they
                         work for the same company. The finder registration number belongs to the individual not the business.

                      		
                      For example: five employees from ABC Finder Company operate as finders in Pennsylvania then five finder
                      registration numbers must be issued. It does not matter where the employee is physically headquartered
                      or where the claimants reside as long as the employee is in the business of finding property reported to
                      Pennsylvania for claimants, they need to obtain a registration number.

        Question 3.      If you answered yes, you must provide the information requested.

        Question 4.      This includes a conviction or guilty plea in Pennsylvania as well as in another state or the federal jurisdiction.
                         If the answer is yes, you must detail the crimes you pled guilty to or were convicted of as well as the
                         circumstances surrounding the crimes. You may include any extenuating circumstances that you believe
                         Treasury should take into consideration when evaluating your application.

      Question 5-7.      It is incumbent upon the applicant to answer these questions honestly. If an applicant is unsure if a plea or
                         conviction in another jurisdiction is applicable, the applicant should still disclose on a separate sheet of paper
                         the plea or conviction and the circumstances surrounding such conviction.

                      		
                      No applicant should fail to disclose pleas or convictions because they believe such pleas or convictions were
                      cleared from their criminal record. Often the records are not officially cleared and are still part of your
                      criminal record. Failure to disclose may result in a denial.

        Question 8.      An administrative agency is any agency of federal, state and local government that may investigate citizens
                         for infractions of criminal or civil laws. For example, the Pennsylvania Department of State provides
                         professional licenses and investigates infractions of both criminal and civil law. Such investigations must be
                         disclosed.

        Question 9.      You must disclose the bankruptcy, make note of the circumstances surrounding the bankruptcy and the status
                         thereof.

       Question 10.      You must provide your finder agreement contract. This must be the finder agreement contract you will use
                         for all property held by the Pennsylvania Treasury Department. Please be advised it may be considered a
                         violation of your registration if the agreement that you provide to your clients is different from the agreement
                         submitted with your application and you failed to amend it with the Office of Investigations.

       Question 11.      These character references are a must.




Exhibit I                                                                                                                                     54
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 57 of 63




                       COMPLETED APPLICATION AND ACCOMPANYING FORMS

            •     You must include with your application the following:

                  1.   Application with all questions answers and all required supplemental sheets
                  2.   Recent full-face color photograph
                  3.   Copy of your driver’s license or state issued identification card
                  4.   Original notarized character reference letters
                  5.   Copy of current contract that you used for Pennsylvania claimants
                  6.   Notarized Applicant Certification and Acknowledgement (last page of Application)

            TREASURY WILL ONLY EVALUATE AND PROCESS COMPLETE APPLICATIONS FOR REGISTRATION.
            Failure to completely answer questions or to provide supplemental information will cause your application to be
            deemed incomplete. Any incomplete applications will be returned to applicant without being processed.

            •     IF YOUR APPLICATION IS COMPLETE PLEASE SEND IT TO:

                              Office of Investigations 127 Finance Building
                                           Harrisburg, PA 17120
                                            PH – 717.787-1606



            For your information

            •     It takes an average of 60 days for Treasury to evaluate applications.
            •     If you receive a registration, it must be listed on all claim forms with which you are associated.




Exhibit I                                                                                                                     55
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 58 of 63




                                   APPLICATION FOR CERTIFICATE OF
                                        FINDER REGISTRATION
                                 Pennsylvania Fiscal Code Sections 1301.11, 1301.11(a), 1301.11(b) and
                                                              1301.11(c)
                                                   Type or print using black or blue ink


     Pursuant to the Unclaimed Property Act, this Application for Certificate of Finder Registration (“Application”) is to be completed
     by any person wishing to engage in any activity for the purpose of locating, delivering, recovering, or assisting in the recovery of
     unclaimed property, and receive a fee, compensation, commission, or other remuneration for such activity. A separate form must
     be completed and submitted by each and every individual seeking to engage in this activity for compensation. Upon the filing of
     the Application, the Pennsylvania Treasury Department (“Treasury”) may investigate the applicant to verify the information provided
     and to determine the applicant’s eligibility for a Certificate of Finder Registration.

     All questions must be completed. All supplemental answers provided to Treasury on separate sheets of paper must be type written
     and include the number of the corresponding question. Please be advised that you must provide all required documentation
     before Treasury will begin processing your application. Your application will not be deemed complete and ready for review
     unless all required documentation is provided.

     Note: Confidential personal information may be accessed by Treasury employees in order to process, review and/or
     approve or deny your Application. The information requested is required for the processing of your Application, and if such
     information is not provided, Treasury may stop processing and/or deny your Application. By submitting an Application, you
     are providing your consent for Treasury employees to access confidential personal information for this purpose.

            1       Name of Applicant: 		

                    Home Address: 		

                    City, State, Zip Code: 		

                    Social Security Number:

                    Telephone Number:                                    E-Mail Address:



            2.      Company Name:

                    Doing Business As:

                    Company Address:

                    City, State, Zip Code:

                    Federal Tax ID Number:

                    Telephone Number:                                    E-Mail Address:




                                                                                     Certificate of Registration Application | Page 1 of 5




Exhibit I                                                                                                                                    56
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 59 of 63




     3.     If you are a Pennsylvania resident, have you worked or resided outside Pennsylvania at any time during the preceding ten
            (10) years? If yes, provide on a separate sheet of paper your residential addresses outside Pennsylvania and the names,
            addresses, and telephone numbers of the employers for whom you worked. Yes _____ No _____

     4.     During the ten (10) year period immediately preceding submission of this Application, have you ever pled guilty to or been
            convicted of a felony in Pennsylvania or any other jurisdiction. Yes _____ No _____ If yes, please explain on a separate
            sheet of paper the circumstances surrounding the conviction, which must be attached to this Application.

     5.     During the ten (10) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been convicted of the following theft or theft related offenses under 18 Pa.C.S. Chapter 39 or its equivalent if committed
            in another jurisdiction (including federal):
                      a.   Theft by unlawful taking or disposition                                       Yes _____		      No _____
                      b.   Theft by deception                                                            Yes _____        No _____
                      c.   Theft by extortion                                                            Yes _____		      No _____
                      d.   Theft of property lost, mislaid or delivered by mistake                       Yes _____        No _____
                      e.   Receiving stolen property                                                     Yes _____		      No _____
                      f.   Theft of services                                                             Yes _____        No _____
                      g.   Theft by failure to make required disposition of funds received               Yes _____		      No _____
                      h.   Unauthorized use of automobiles and other vehicles                            Yes _____        No _____
                      i.   Retail Theft                                                                  Yes _____		      No _____
                      j.   Library Theft                                                                 Yes _____		      No _____
                      k.   Unlawful possession of retail or library theft instruments                    Yes _____		      No _____
                      l.   Organized retail theft                                                        Yes _____		      No _____
                      m. Theft of trade secrets                                                          Yes _____		      No _____
                      n.   Theft of unpublished dramas and musical compositions                          Yes _____		      No _____
                      o.   Theft of leased property                                                      Yes _____		      No _____
                      p.   Theft of motor vehicle                                                        Yes _____        No _____

            If you checked yes to any of the theft related offenses above, please explain the circumstances surrounding the conviction
            or plea on a separate sheet of paper, which must be attached to this Application.

            If you checked “no” to all of the offenses in 5, please read and initial after the following statement:
            I hereby attest under Section 4904 of the Pennsylvania Crimes Code and penalty of perjury that I have never been convicted or
            pled guilty to any of the above-mentioned theft offenses in Pennsylvania or any other jurisdiction.         initials

     6.     During the ten (10) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been convicted of the following forgery or fraudulent related offenses as set forth in 18 Pa.C.S. Chapter 41 or its equivalent
            if committed in another jurisdiction (including federal):

                      a.   Forgery                                                                       Yes _____        No _____
                      b.   Simulating object of antiquity, rarity, etc.                                  Yes _____        No _____
                      c.   Fraudulent destruction, removal or concealment of recordable instruments      Yes _____        No _____
                      d.   Tampering with records or identification                                      Yes _____        No _____
                      e.   Bad checks                                                                    Yes _____        No _____
                      f.   Access device fraud                                                           Yes _____        No _____
                      g.   Unlawful device-making equipment                                              Yes _____        No _____
                      h.   Deceptive or fraudulent business practices                                    Yes _____        No _____
                      i.   Deception relating to kosher food products                                    Yes _____        No _____
                      j.   Deception relating to certification of minority business enterprise or
                           women’s business enterprise                                                   Yes _____        No _____




                                                                                     Certificate of Registration Application | Page 2 of 5




Exhibit I                                                                                                                                    57
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 60 of 63




                      k.   Commercial bribery and breach of duty to act disinterestedly                    Yes _____        No _____
                      l.   Rigging publicly exhibited contest                                              Yes _____        No _____
                      m. Defrauding secured creditors                                                      Yes _____        No _____
                      n.   Fraud in insolvency                                                             Yes _____        No _____
                      o.   Receiving deposits in a failing financial institution                           Yes _____        No _____
                      p.   Misapplication of entrusted property and property of government or
                           financial institutions                                                          Yes _____        No _____
                      q.   Securing execution of documents by deception                                    Yes _____		      No _____
                      r.   Falsely impersonating persons privately employed                                Yes _____		      No _____
                      s.   Copying; recording devices                                                      Yes _____		      No _____
                      t.   Unlawful operation of recording device in motion picture theater                Yes _____        No _____
                      u.   Insurance fraud                                                                 Yes _____		      No _____
                      v.   Washing vehicle titles                                                          Yes _____        No _____
                      w. Trademark counterfeiting                                                          Yes _____		      No _____
                      x.   Identity theft                                                                  Yes _____		      No _____

            If you checked yes to any of the fraud related offenses above, please explain the circumstances surrounding the
            conviction or plea on a separate sheet of paper, which must be attached to this Application.

            If you checked “no” to all of the offenses in 6, please read and initial after the following statement:
            I hereby attest under Section 4904 of the Pennsylvania Crimes Code and penalty of perjury that I have never been convicted
            or pled guilty to any of the above-mentioned forgery or fraudulent related offenses in Pennsylvania or any other jurisdiction.
                               initials

     7.     During the ten (10) year period immediately preceding the submission of this Application, have you ever pled guilty to or
            been convicted of the following perjury, false swearing, fraud or other related offenses as set forth in 18 Pa.C.S. Chapter
            49 or its equivalent if committed in another jurisdiction (including federal):

                      a.   Perjury                                                                         Yes _____		      No _____
                      b.   False swearing                                                                  Yes _____		      No _____
                      c.   Unsworn falsification to authorities                                            Yes _____		      No _____
                      d.   False alarms to agencies of public safety                                       Yes _____        No _____
                      e.   False reports to law enforcement authorities                                    Yes _____        No _____
                      f.   False reports of child abuse                                                    Yes _____        No _____
                      g.   Witness or information taking bribe                                             Yes _____		      No _____
                      h.   Tampering with or fabricating physical evidence                                 Yes _____        No _____
                      i.   Tampering with public records or information                                    Yes _____        No _____
                      j.   Impersonating a public servant                                                  Yes _____        No _____
                      k.   Impersonating a notary public or holder of a professional or
                           occupational license                                                            Yes _____        No _____
                      l.   False identification to law enforcement authorities                             Yes _____        No _____
                      m. Failure to comply with registration of sexual Offenders requirement               Yes _____        No _____
                      n.   Failure to comply with registration requirements                                Yes _____		      No _____

               If you checked yes to any of the fraud related offenses above, please explain the circumstances surrounding the
               conviction or plea on a separate sheet of paper, which must be attached to this Application.

               If you checked “no” to all of the offenses in 7, please read and initial after the following statement:
               I hereby attest under Section 4904 of the Pennsylvania Crimes Code and penalty of perjury that I have never been convicted
               or pled guilty to any of the above-mentioned forgery or fraudulent related offenses in Pennsylvania or any other jurisdiction.
                                   initials


                                                                                       Certificate of Registration Application | Page 3 of 5




Exhibit I                                                                                                                                       58
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 61 of 63




      8.    Did you act as a finder in Pennsylvania previous to the registration requirement? Yes _____ No _____
               If you answered yes to number 8, please answer the following questions:

                   a.           Did you ever violate the Pennsylvania Disposition of Abandoned and Unclaimed Property Act, including
                                charging clients and/or unclaimed property claimants more than 15% of the value of property?

                                Yes _____ No _____. If yes, please explain the circumstances on a separate sheet of paper that must
                                be attached to this application.

                   b.           Have you ever been the subject of an investigation by a state, county or local administrative agency?
                                Yes _____ No _____. If yes, please explain the circumstances on a separate sheet of paper that must
                                be attached to this application.

      9.    Have you or has your business filed for bankruptcy in the last ten (10) years? Yes _____ No _____. If yes, please explain
            the circumstances and status of the bankruptcy on a separate sheet of paper that must be attached to this Application.

     10.    Please submit a copy of your unclaimed property finder contract that will be provided to claimants.

     11.    You must also provide Treasury with two character references along with a written statement from each. The written
            statements must be attached to this application and the character witnesses contact information must be completed below.
            Treasury may contact these witnesses when processing this Application. Please be advised that the character references
            may not include family members, current employees or subcontractors.

                        a.      Character Witness Name:


                                Address:


                                City, State, Zip Code:


                                Telephone Number:



                        b.      Character Witness Name:


                                Address:


                                City, State, Zip Code:


                                Telephone Number:

     12.    I understand the following:

            Should I be granted a registration to act as an unclaimed property finder in Pennsylvania, I will faithfully follow the
            Disposition of Abandoned and Unclaimed Property Act (72 P.S. § 1301.1 et seq.), any unclaimed property regulations set
            forth in the Pennsylvania Code, and any Bureau of Unclaimed Property policies. I understand that by law my fee must not
            exceed of fifteen (15%) of the value of the unclaimed property. I further understand that Treasury will both investigate
            my application and, if I am approved for a registration, may initiate an investigation for any allegation or complaint of
            misconduct. I understand that Treasury may revoke my registration in accordance with the provisions of the Disposition
            of Abandoned and Unclaimed Property Act.              (initials)



                                                                                    Certificate of Registration Application | Page 4 of 5




Exhibit I                                                                                                                                   59
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 62 of 63




     Mail: (1) Application, (2) recent full-face color photograph, (3) a copy of your driver’s license or state issued identification
     card (4) original, notarized character reference letters from above-listed references, and (5) copy of a current contract that you will
     use for Pennsylvania claimants1 to:

                                                  Office of Investigations 127 Finance Building
                                                              Harrisburg, PA 17120
                                                               PH – 717-787-1606
                                                   Email – finderregistration@patreasury.gov



                                         Applicant Certification and Acknowledgement


                      I do hereby certify that I have not, during the ten year period immediately preceding
                      the submission of this application, violated, been convicted, or pled guilty to any crimes
                      enumerated in Chapters 39, 41 or 49 in the Pennsylvania Crimes Code as specified above.

                      I further certify, under penalties of perjury, that all the information provided on this
                      Application for Registration is true and correct, and all supporting documentation
                      presented are original or true unaltered copies of the original documents. I acknowledge
                      that any false or perjured statement may subject me to criminal liability under Pennsylvania
                      Crimes Code Section 4904 and Sections 1301.25 of the Disposition of Abandoned and
                      Unclaimed Property Act. I acknowledge that any false information, or the discovery of any
                      disqualifying information, may be grounds for the denial or revocation of a certificate of
                      registration.

                      I certify that I have read and will abide by the requirements of the Disposition of Abandoned
                      and Unclaimed Property Act. I will hold the Commonwealth of Pennsylvania and Treas u ry
                      Department, its officers and employees, harmless from any damages, losses, or claims of any kind
                      resulting from my submission of this Application for Registration and any denial, or subsequent
                      revocation, of the approval to engage in activities under the Disposition of Abandoned and
                      Unclaimed Property Act, as well as any damages, losses, or claims of any kind arising from
                      a finding that an agreement entered into pursuant to the Disposition of Abandoned and
                      Unclaimed Property Act is invalid.

                     Applicant’s Signature                                        Date


                     State of

                     County of


                      This Application for Registration was signed, in my presence, by Applicant, and sworn before
                      me on this _________________day of____________ , 20_____.



                                                                                    Seal or Stamp


                     Notary Public Signature


      Please be advised that any changes to your finder contract must be submitted as an amendment to your application for registration as long as
     1.

     you are a registered Pennsylvania finder.




                                                                                          Certificate of Registration Application | Page 5 of 5




Exhibit I                                                                                                                                            60
     Case 2:19-cv-06150-GJP Document 19 Filed 04/01/20 Page 63 of 63




                                CERTIFICATE OF SERVICE


I, Andrew B. Austin, Esq., hereby certify that I have served a copy of this Complaint and any ac-
companying memorandum or other documents upon the Defendants or their Attorneys of Record
submitted via electronic case ﬁling on Wednesday, April 1st 2020.



                                                      Respectfully Submitted,




                                                      Andrew B. Austin, Esq.
                                                      Pennsylvania Bar # 323768
                                                      Attorney for Plaintiff and Proposed Class
                                                      P.O. Box # 54628
                                                      Philadelphia, Pennsylvania, 19148
                                                      +1 (610) 656-1956
                                                      austin@stackhousegroup.com




                                                61
